NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1381-19T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DONTE SPAIN,

     Defendant-Appellant.
_________________________

                   Submitted December 7, 2020 – Decided December 23, 2020

                   Before Judges Fasciale and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Municipal Appeal No. A-
                   5-19.

                   Blank Rome LLP, attorneys for appellant (Thomas M.
                   Brodowski, Jr., on the briefs).

                   Christine A. Hoffman, Acting Gloucester County
                   Prosecutor, attorney for respondent (Jonathan E. W.
                   Grekstas, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, on the brief).

PER CURIAM
      Defendant Donte Spain appeals from an October 25, 2019 order of the

Law Division finding him guilty of driving while on the suspended list after a

de novo review of the record from the municipal court proceeding in accordance

with Rule 3:23-8. We affirm.

      We summarize the facts from the record before the municipal court. On

January 1, 2019, Officer Kenneth Barbagli of the Glassboro Police Department

saw a grey Mitsubishi car speeding. The officer activated his radar gun and

confirmed the car was travelling at sixty miles per hour despite the thirty-five

mile per hour speed limit. 1 The officer then stopped the car.

      Officer Barbagli learned defendant was the driver of the car and his license

was suspended. According to the officer, defendant was "pretty uncooperative

during the stop." Additionally, the officer noticed the inspection sticker on the

car expired. Defendant told the officer he was not "driving" but instead was

"traveling" because he was not paid to drive on the roads.

      The following summons were issues to defendant: driving with a

suspended license, N.J.S.A. 39:3-40; failing to have a valid inspection, N.J.S.A.



1
  The radar gun reading was not admitted in the municipal court proceeding
because the State failed to provide the proofs necessary to admit the reading as
evidence.


                                                                          A-1381-19T4
                                        2
39:8-1; and speeding, N.J.S.A. 39:4-98.29. On January 10, 2019, the Glassboro

Municipal Court held an initial hearing and scheduled trial for February 28,

2019. The original trial date was adjourned, and the trial took place on April

25, 2019. Defendant was self-represented at the municipal court trial.

      The municipal court judge dismissed the speeding violation because the

State failed to introduce evidence by way of "radar certifications or certifications

[from] an officer on the date in question" to sustain the speeding charge.

However, the municipal court judge concluded the State "clearly met [its]

burden of proof beyond any reasonable doubt" as to the remainder of the charges

and found defendant guilty of driving with a suspended license and an expired

inspection sticker.   After considering the charges and defendant's driving

history, the municipal court judge sentenced defendant to ten days in jail or, in

the alternative and if eligible, participation in the Sheriff's Labor Assistance

Program. In addition, the judge levied monetary fines and court costs and

suspended defendant's driver's license for six months.

      Defendant filed a notice of appeal from his municipal court conviction

with Superior Court, Law Division, and was assigned counsel to represent him

on the municipal appeal.




                                                                            A-1381-19T4
                                         3
      After conducting a trial de novo on October 25, 2019, the Law Division

judge rendered an oral decision, concluding there was a sufficient basis in the

record to find defendant guilty beyond a reasonable doubt of driving while

suspended and driving without a valid inspection. The Law Division judge

found the officer had a reasonable, articulable suspicion to stop defendant's car

based upon the officer seeing the car travelling at a high rate of speed. She

stated, "It certainly is a reasonable, articulable suspicion for an officer that's able

to observe a car traveling a route where he knew the speed limit . . . where [the

car] appeared to be going fast."

      The Law Division judge rejected defendant's argument that he was

"travelling" and not driving when the officer stopped the car.             She noted,

"whether [defendant] was driving and traveling or traveling and driving, the

bottom line is, [defendant] did not have the authority granted by the State of

New Jersey to be operating a motor vehicle on that street." The Law Division

judge explained "the traditional examination of the word traveling deals with

whether there is traveling between different states, such as going from

Pennsylvania to New Jersey or New Jersey to Delaware or New Jersey to New

York." She imposed the same sentence as the municipal court judge but stayed

defendant's sentence pending appeal to this court.


                                                                               A-1381-19T4
                                          4
      On appeal, defendant raised the following argument:

             THE LAW DIVISION ERRED WHEN IT FOUND
             THAT    A    REASONABLE     ARTICULABLE
             SUSPICION EXISTED TO STOP THE VEHICLE.

      "[A]ppellate review of a municipal appeal to the Law Division is limited

to 'the action of the Law Division and not that of the municipal court.'" State v.

Hannah, 448 N.J. Super. 78, 94 (App. Div. 2016) (quoting State v. Palma, 219

N.J. 584, 591-92 (2014)). "In reviewing a trial court's decision on a municipal

appeal, we determine whether sufficient credible evidence in the record supports

the Law Division's decision." State v. Monaco, 444 N.J. Super. 539, 549 (App.

Div. 2016). We must "determine whether the findings made could reasonably

have been reached on sufficient credible evidence present in the record." State

v. Johnson, 42 N.J. 146, 162 (1964). "When the reviewing court is satisfied that

the findings and result meet this criterion, its task is complete and it should not

disturb the result . . . ." Ibid.

      A review of a municipal court conviction by the Superior Court is

conducted de novo on the record. R. 3:23-8. The Superior Court should defer

to the municipal court's credibility findings. State v. Locurto, 157 N.J. 463, 470-

71 (1999) (citing Johnson, 42 N.J. at 161-62). However, "[o]n a de novo review

on the record, the reviewing court . . . is obliged to make independent findings


                                                                           A-1381-19T4
                                        5
of fact and conclusions of law, determining defendant's guilt independently but

for deference to the municipal court's credibility findings." Pressler & Verniero,

Current N.J. Court Rules, cmt. 1.1 on R. 3:23-8 (2021).

      Defendant argued the traffic stop was improper because there was no

"articulable and reasonable suspicion" supporting the stop. We disagree.

       "Law enforcement officers 'may stop motor vehicles where they have a

reasonable or articulable suspicion that a motor vehicle violation has occurred.'"

State v. Barrow, 408 N.J. Super. 509, 517 (App. Div. 2009) (quoting State v.

Murphy, 238 N.J. Super. 546, 533 (App. Div. 1990)). Reasonable suspicion is

present when an officer is "able to point to specific and articulable facts which,

taken together with rational inferences from those facts, reasonably warrant that

intrusion." Ibid. (quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)). Reasonable

suspicion is less burdensome than a preponderance of the evidence or probable

cause but must be more "than an 'inchoate or unparticularized suspicion or'

'hunch.'" Ibid. (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)). In

other words, "[t]he State need not prove that the suspected motor vehicle

violation has in fact occurred, only that the officer has a reasonable, articulable,

and objective basis for justifying the stop." Id. at 518 (citing Locurto, 157 N.J.

at 470).


                                                                            A-1381-19T4
                                         6
      "In evaluating the facts giving rise to the officer's suspicion of criminal

activity, courts are to give weight to 'the officer's knowledge and experience' as

well as 'rational inferences that could be drawn from the facts objectively and

reasonably viewed in light of the officer's expertise.'" State v. Citarella, 154

N.J. 272, 279 (1998) (quoting State v. Arthur, 149 N.J. 1, 10-11 (1997)). An

officer may still have reasonable suspicion even if the acts could be construed

as "purely innocent" so long as "a reasonable person would find the actions are

consistent with guilt." Id. at 279-80 (quoting Arthur, 149 N.J. at 11).

      Having reviewed the record, we are satisfied there was sufficient credible

evidence to support the Law Division judge's finding the officer had a reasonable

or articulable suspicion that defendant was speeding based on the officer's

knowledge of the posted speed limit and his observation of the car's rate of

travel. An officer's observation of a speeding vehicle is sufficient to establish a

reasonable and articulable suspicion. See Locurto, 157 N.J. at 468 (rejecting the

court's finding "that an officer's testimony that a vehicle [wa]s traveling at a

'high rate of speed' [wa]s too 'vague, speculative, and arbitrary' to provide a

reasonable and articulable suspicion that defendant was violating the law").




                                                                           A-1381-19T4
                                        7
      We next consider defendant's argument that he was traveling and not

driving at the time he was stopped and therefore did not need a valid driver's

license. Again, we disagree.

      There is no constitutionally protected right to drive. See State v. Hamm,

121 N.J. 109, 124 (1990). Consistent with its police powers, the State may place

reasonable restrictions on an individual's ability to drive on public roadways.

State v. Kabayama, 98 N.J. Super. 85, 88 (App. Div. 1967) ("The right of

movement does not and, in the nature of things, cannot confer upon the motorist,

. . . the right of 'untrammeled movement' on a public highway."); State v. Zoppi,

196 N.J. Super. 596, 601 (Law Div. 1984) ("The State may encumber [the]

privilege [to drive] with reasonable pre-conditions and may impose a continuing

condition of non-abuse for the retention of the privilege.").

      Our Legislature has promulgated numerous statutes governing the

operation of motor vehicles within the State. N.J.S.A. 39:3-10 provides "[a]

person shall not drive a motor vehicle on a public highway" unless that person

is in possession of a "basic driver's license issued to that person in accordance"

with the law. N.J.S.A. 39:3-40 states "[n]o person to whom a driver's license

has been refused or whose driver's license or reciprocity privilege has been

suspended or revoked, or who has been prohibited from obtaining a driver's


                                                                          A-1381-19T4
                                        8
license shall personally operate a motor vehicle during the period of refusal,

suspension, revocation, or prohibition." (emphasis added).

      The Law Division judge avoided a semantic discussion of the terms

"traveling" and "driving," finding defendant was "operating" the motor vehicle.

She indicated the "authority to issue speed limits and regulations regarding

traveling, operating a motor vehicle and being on the streets of the State of New

Jersey" are within the State's police powers. Because defendant was the only

one in the car, the Law Division judge determined defendant was operating the

car at the time the officer stopped the vehicle. 2 By statute, defendant was

required to have a valid driver's license to operate the car but his license was

suspended at the time of the motor vehicle stop.

      Defendant's remaining arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-(e)(2).

      Affirmed.




2
   Defendant conceded the car was not operated remotely or a self-driving
vehicle.
                                                                         A-1381-19T4
                                       9